Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
Applicant’s Preliminary Amendment, filed 04/09/2021, has been received, entered into the record, and considered.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 04/09/2021, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5, 7-11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drubner (US Pat No. 9,792,324), in view of Nucci (US Pat No. 9,049,117).
As to claims 1, 10, Drubner teaches a computer-implemented method for managing data, wherein said method comprises parsing a first digital document (i.e. The queue includes a variety of search terms relating to the individual that is to be searched for in the databases including, but not limited to, the enhanced data name fields, enhanced data address fields, as well as other specific search term requests, col. 10, lines 4-25) and identifying a first component (i.e. data relating to an individual, col. 9, lines 20-32) into said first digital document, determining a first attribute (i.e. These codes may identify the primary business activity of the reporting company .... This code may also indicate the source of the reporting, col. 12, lines 42-63) based on a context of (i.e. Federal Death Master File Database, col. 10, lines 51-61; the USA population, the population of the state of New York, col. 10, lines 4-25; (i.e. U.S. passport, birth certificate, government certified document, col. 10, line 62 to col. 11, line 18) or of the first component (i.e. the first name, the last name, the address, col. 9, lines 20-32; SSN, DOB, credit card number, col 10, lines 25-40) with respect to the first digital document, allocating (i.e. data files located from the FDMF database 24 and any data files that match, or potentially match the searched queue, from the database 26 are input into the data loader modules of data loader component 14, col. 11, line 66 to col. 12, line 13) the first attribute to the first component (i.e. a user inputting data relating to an individual (or individuals) that is to be electronically located and/or identified from a given population down to the actual precise person himself/herself to the exclusion of all other people within such population, col. 9, lines 20-32) and storing a first entry comprising a value of the first component and the first attribute (i.e. "33" is the "State Country Code" used by the Social Security Administration to indicate that the person's death is reported by the State of New York. As such, a translation table with translation codes is obtained from the Social Security Administration to translate "33" into "New York" for recognition and storage in the database processing system 12, col. 12, lines 42-63) in a storage unit (i.e. The FDMF data files from FDMF database 24 are input into a FDMF data loader module 32, which is also configured with both a standard template, corresponding to the FDMF formatting, and with a translation table, col. 12, lines 30-41);
parsing a second digital document (i.e. the propriety databases 24 and/or publicly available databases 26, col. 10, line 62 to col. 11, line 18), identifying a second (i.e. SSN, DOB, a property owner tax ID number, a citizenship number, tax ID number, driver's license number, U.S. passport, birth certificate, government certified document that identifies an individual, and the like, or even combinations of or portions thereof any of the foregoing unique markers, col. 10, line 62 to col. 11, line 18) in a second digital document, determining a second attribute (i.e. These codes may identify the primary business activity of the reporting company, unique codes to distinguish one property type from another ... This code may also indicate the source of the reporting, e.g. "Funeral Home"., col. 12, lines 42-63) based on a context of the second digital document or of the second component with respect to the second digital document, allocating (i.e. if it has been determined that data file search results were located in the databases 24, 26, col. 11, lines 20-35) the second attribute (i.e. These codes may identify the primary business activity of the reporting company .... This code may also indicate the source of the reporting, col. 12, lines 42-63) to the second component and storing (i.e. The data files transmitted to the loader module 34 typically include both text and numeric files (e.g., ASCII files) ... translation tables having translation codes (e.g., "Type Code" fields) may need to be obtained from the state government agency transmitting these data files. That is, if the input data is coming from different governmental agencies, each using different proprietary coding schemes, such proprietary coding schemes must be translated into codes recognized and used by system 8, col. 12, lines 14-29) a second entry comprising a value of the second component and the second attribute in the storage unit (i.e. Once all data processing on the data fields input into processors (e.g., 42, 44, etc.) is complete, this processed data is then input into and stored in databases of the database processing system 12, col. 14, lines 20-35);  
conducting a correlation search (i.e. the data is compared using at least the first and last names of the person to be identified and at least one potential address. This list of suspects is then store in a Suspect Collection Database 47 residing on the database processing system 12. Go to step 309, col. 14, line 36 to col. 15, line 16) between said first and second components using said first and second attributes (i.e. These unique markers located in this ISSP data source search step may include, but are not limited to, a SSN, a DOB, a property owner tax ID, a citizenship number, tax ID number, driver's license number, and the like, or even portions thereof any of the foregoing unique markers, col. 15, lines 17-43), if the correlation has been found (i.e. One example is if a zip code is missing in an address field of a record, then an algorithm may be implemented to obtain and insert the missing zip code into the address field of such record, col. 30, lines 22-25), generating a data reflecting the correlation (i.e. Once a collection of suspects have been identified by the Suspect Collection Identification Module 52, the listing of data in the "Suspect Collection" database 47 is then input into one or more Individual Search Service Provider (ISSP) data sources 28 via interface 16 and Internet/intranet 23, col. 15, lines 17-43).
Although Drubner implicitly teaches the term “attribute” as data fields (i.e. Once all data processing on the data fields input into processors (e.g., 42, 44, etc.) is complete, this processed data is then input into and stored in databases of the database processing system 12, col. 14, lines 20-35), Drubner does not clearly state this term.
Nucci specifically teaches this term (i.e. target development on an individual ...
creating a target profile through the collection ... target attribution, col. 2, lines 23-57; target profile, target associations and target attribution, col. 5, line 63 to col. 6, line 16; "Target attribution" in the Cyber-World refers to connecting an electronic activity to a physical person, for example with certain confidence level, col. 9, lines 51-53).
It would have been obvious to one of ordinary skill of the art having the teaching of Drubner, Nucci before the effective filing date of the claimed invention to modify the system of Drubner to include the limitations as taught by Nucci. One of ordinary skill in the art would be motivated to make this combination in order to associate the second identifier with the target based on a pre-determined criterion and collecting information of the target based on the second identifier in view of Nucci (col. 3, lines 38-58), as doing so would give the added benefit of resolving which of the two is the individual's residence address as well as identify the individual's name as taught by Nucci (col. 4, line 59 to col. 5, line 28).

As to claims 2, 11, Drubner teaches parsing a third digital document, identifying both the first component and a third component into said third digital document (i.e. These codes may identify the primary business activity of the reporting company .... This code may also indicate the source of the reporting, col. 12, lines 42-63), looking for a relation between said first and third component based on a context of said first and third components with respect to the third digital document, if the relation has been found, allocating the first attribute to the third component and storing a third entry comprising a value of the third component and the first attribute in the storage unit (i.e. the propriety databases 24 and/or publicly available databases 26, col. 10, line 62 to col. 11, line 18), SSN, DOB, a property owner tax ID number, a citizenship number, tax ID number, driver's license number, U.S. passport, birth certificate, government certified document that identifies an individual, and the like, or even combinations of or portions thereof any of the foregoing unique markers, col. 10, line 62 to col. 11, line 18).

As per claim 3, Drubner teaches the method according to claim 1, wherein the correlation is the fact that said first and second components are linked to attributes with identical values (i.e. The Collection of Suspects is a group of relatively matched data records from the FDMF files that have been matched against data records from at least one other group of processed data files which are linked to the person being searched for (e.g., processed FDMF data files), col. 14, line 36 to col. 15, line 16).

As per claim 4, Nucci teaches the method according to claim 1, wherein each of said attributes is linked attribute or a fixed attribute (i.e. target development on an individual ... creating a target profile through the collection ... target attribution, col. 2, lines 23-57; target profile, target associations and target attribution, col. 5, line 63 to col. 6, line 16; "Target attribution" in the Cyber-World refers to connecting an electronic activity to a physical person, for example with certain confidence level, col. 9, lines 51-53).

As per claim 5, Drubner teaches the method according to claim 1, wherein the 
correlation search is conducted by comparing (i.e. compare the first and last names of
individuals listed in database 46 to all deceased persons in the FDMF files to obtain
potential matches for the person that is to be precisely and singularly identified from a given population, col. 14, line 36 to col. 15, line 16) the value of said first component with said second attributes (i.e. "33" is the "State Country Code" used by the Social Security Administration to indicate that the person's death is reported by the State of New York. As such, a translation table with translation codes is obtained from the Social Security Administration to translate "33" into "New York" for recognition and storage in the database processing system 12, col. 12, lines 42-63).

As to claims 7, 13, Drubner teaches parsing a fourth digital document, getting a new value of the first component from said fourth digital document and, checking that the new value is equal to the value of the first component stored in said first entry, in case of discrepancy, automatically updating said first entry with the new value (i.e. the data fields input into the database processing system 12 may be updated or refreshed. In so doing, system 8 is configured to receive updates to the incoming data fields by periodically implementing a "refresh" operation, col. 14, lines 7-19; the Uniquely Identified Individual Database 60 is updated with the record for this new individual (step 120), col. 19, lines 7-22).

As to claims 8, 14, Drubner teaches the method according to claim 1, wherein the method comprises:
allocating a first identifier including a first display value and a first link allocating
a first identifier including a first display value and a first link value to said first component, said first identifier being stored in said first entry (i.e. (i.e. The Collection of Suspects is a group of relatively matched data records from the FDMF files that have been matched against data records from at least one other group of processed data files which are linked to the person being searched for (e.g., processed FDMF data files), col. 14, line 36 to col. 15, line 16);
generating a new version of the first digital document by replacing the value of said first component by the first identifier in the first digital document (i.e. Thus, the Federal DMF is loaded one time only for the full load and then monthly for updates, col. 10, lines 41-50).
As per claim 9, Drubner teaches the method according to claim 7, wherein said component is a sensitive data (i.e. SSN, DOB, col. 16, lines 46-60; a citizenship number, tax ID number, driver's license number, col. 15, lines 17-43).

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drubner (US Pat No. 9,792,324), in view of Nucci (US Pat No. 9,049,117), as applied to claims above, and further in view of Fischer (US Pat No. 8,600,960).
As to claims 6, 12, Drubner teaches parsing a fourth digital document, getting a new value of the first component from said fourth digital document and, checking that the new value is equal to the value of the first component stored in said first entry, in case of discrepancy, proposing to an administrator to update said first entry with the new value (i.e. The system further includes an Analytic and Workflow Manager Module 22 and an Operational Report Generator 20, both in electronic data communication with
database processing system 12, for supporting the operation and administration of the 
database processing system 12, for supporting the operation and administration of the various embodiments of the invention, col. 4, line 60 to col. 5, line 9).
Drubner implicitly teach the term “proposing” as Operational Report Generator 20, both in electronic data communication with database processing system 12, for supporting the operation and administration, col. 4, line 60 to col. 5, line 9; the data fields input into the database processing system 12 may be updated or refreshed, col. 19, lines 7-22. Drubner, Nucci do not clearly state this term.
Fischer specifically teaches this term as the proposed change (i.e. If server 12 detects (74) a concurrent change, server 12 informs (75) the administrator of the concurrent change. For example, server 12 may provide a pop-up window or other visual or audio indication to the administrator. The administrator then provides an input, based on which server 12 decides (76) whether to continue with the proposed change or to abort the proposed change, col. 8, lines 6-22).
It would have been obvious to one of ordinary skill of the art having the teaching of Drubner, Nucci, Fischer before the effective filing date of the claimed invention to modify the system of Drubner, Nucci to include the limitations as taught by Fischer. One of ordinary skill in the art would be motivated to make this combination in order to inform the administrator the concurrent change in view of Fischer (col. 8, lines 6-22), as doing so would give the added benefit of modifying the object or objects that are the subject of the proposed change as taught by Fischer (col. 8, lines 6-22).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drubner (US Pat No. 9,792,324), in view of Nucci (US Pat No. 9,049,117), as applied to claims above, and further in view of Eversoll (US Pat No. 9,092,796).
As per claim 15, Drubner, Nucci do not seem to specifically teach the value of said first component is reachable in the storage unit through said first link value, wherein the storage unit is configured to use access rules for authorizing or denying a request initiated by a user and aiming at accessing the value of said first component stored in said first entry.
Eversoll teaches this limitation (i.e. The execution of the program 48 on the data vault server 40 may provide a permission sub block 78 that communicates with the consumer 64 to manage permissions of data stored in either of the global data store 67 or vendor data cards 68, col. 7, lines 1-24).
It would have been obvious to one of ordinary skill of the art having the teaching of Drubner, Nucci, Eversoll before the effective filing date of the claimed invention to modify the system of Drubner, Nucci to include the limitations as taught by Eversoll. One of ordinary skill in the art would be motivated to make this combination in order to manage editing of the permissions by the consumer or other user authorized by the consumer and synchronizing of permissions between each element of global data store and corresponding permissions of each vendor data card related to the same underlying data in view of Eversoll (col. 7, lines 1-24), as doing so would give the added benefit of providing a clear, fine-grained index of the sharing status of a variety of types of personal data and allows this information to correct, append or even delete shared personal data even after it has been shared as taught by Eversoll (col. 1, lines 46-57).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153